DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “a different ending times” should read “a different ending time”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the images of food/drink in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, while broadly speaking the specification refers to kitchen timers [0001], and the use of adhesive stickers which may include an egg [0021] to refer to time indicia, there is no embodiment disclosed or pictured where all of the “indicia I(n) depict N unique images of food or drink, wherein the timer to cook or heat each food or drink so depicted is associated with time T(n). Therefore, a person having skill in the art would not understand the specification describes the claimed subject matter in a way to reasonably convey these claimed features.
Regarding claim 7, while individual modes are disclosed in the specification to provide support for the timer to make sounds associated with an animal or musical instrument depicted in indicia I(n), there is no embodiment that a person skilled in the art would understand the inventor had possession of the claimed invention presently recited. No embodiment described simultaneously displays both food or drink AND makes sounds from animal or musical instruments. The description does not reasonably convey this combination.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, “optional” renders the claim indefinite because it is unclear whether or not the gasket claimed is intended to be recited or not. For purposes of examination, “optional gasket” is interpreted to mean a groove capable of seating a gasket. Further regarding claim 5, as this claim does not remedy the deficiency described above and ultimately depends upon claim 4, claim 5 is indefinite for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations “the first consecutive sequence of times and the second consecutive sequence of times together comprise the set of all T(n)” are already recited based on the claim language of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya JP 58096271 in view of Hiromori US 5,339,295 in further view of Hawkins US 2009/0210101 in further view of Selwyn US 4,451,158 in further view of Bulsink US 2011/0110198.
Regarding claim 1, Nagoya discloses an electronic timer comprising a case in the shape of a polyhedron comprising; a total of P faces, wherein P is 6; a subset N of the P faces on the polyhedron, wherein N is 5; and wherein each of the N faces comprises a unique associated face indicia (see Fig. 1-4), identified as 1(n); wherein each unique face indicia I(n) is associated with a unique time interval, T(n) (i.e. 1, 2, 3, 4, and 5 min pg. 4); a timer circuit, a sound generating circuit to produce an alarm sound; wherein a detection combination, comprising the timer circuit, a sound generating circuit to produce an alarm sound, is adapted to detect a set of motion states of the timer, wherein an orientation of the time is changed from a first face uppermost to a second face uppermost (i.e. at least 7 motion states one where none of the switches are depressed and 6 others where each one of the switches is depressed Figs. 1-4), wherein the timer is adapted to select and start each of the T(n) time intervals responsive to an uppermost face n (see Figs. 1-4); and to play an alarm sound from the sound generating circuit at an end of each T(n) time interval pg. 5 and 6
Nagoya does not disclose a timer wherein P is 10, wherein N is 9 or more, further comprising an electronic processor with non-transitory memory; an electronic accelerometer; a first speaker; and a stored digital audio dataset wherein detection combination is provided by the processor, memory and accelerometer wherein such detection is free of an electromechanical switch wherein the timer is adapted to play a first sound from the stored digital audio dataset at a start of each the T(n) time interval a second sound, different sound from the stored digital audio dataset at an end of each T(n) time interval, and wherein the timer is adapted to time two different time intervals, T(n1) and T(n2), each with a different starting time and each with a different ending times, while at least some portion of each of the two different time intervals overlap in time.
However, Hiromori further includes embodiments which can include fewer or more than 6 faces (see Figs. 6, 7, and 11), which work in a similar manner as to that in the cube (Fig. 2), so that an interval of a uppermost face would initiate a first time interval corresponding to a first legend on the first uppermost face, see Hiromori col. 4 lines 45-68 through col. 5 lines 1-2 and col. 5 lines 38-51, claim 6 also generically discloses a regular polyhedron as reciting “a regular polygonal cubic main hollow body formed by connecting a plurality of regular polygonal side plates with the same pattern to each other” where cube in this specific case means prism see description of triangular cube (i.e. trigonal prism) and pentagon cube (i.e. pentagonal prism).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to change the number of sides of the timer disclosed in Nagoya to any shape P as suggested by changing the shape disclosed in Hiromori because doing so would allow the user to increase the number of time intervals a user could set, see Hiromori col. 4 lines 45-68 through col. 5 lines 1-2, col. 5 lines 38-51, and col. 6 lines 1-12, and claim 6.
Furthermore, Hawkins discloses an electronic device with any various polyhedron shape [0054] with an individual numerical value assigned to respective surfaces (i.e. die), an electronic processor (element 310) with non-transitory memory [0182]; an electronic accelerometer [0062]; wherein a detection combination of which side the polyhedron is on top is provided by the processor, memory and accelerometer wherein such detection is free of an electromechanical switch [0049].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Nagoya and Hiromori to replace the switch system with an accelerometer based system as suggested by Hawkins because doing so provides the predictable result that the timer will still set a timer based on the interval present on the upmost surface Nagoya pg. 6 and Hawkins [0049]. Furthermore, the accelerometer system reduces the number of electronic components required in the device and eliminates the need for mechanical devices which are more prone to breaking than solid-state electronic components.
Additionally, Selwyn discloses a timer device capable to be set with many different time intervals with a first speaker (elements 16 and 36); and a stored digital audio dataset (i.e. ROM for voice synthesis memory element 51) wherein the timer is adapted to play a first sound from the stored digital audio dataset at a start of each the T(n) time interval (i.e. the voiced time interval) and  a second sound at an end of each T(n) time interval (i.e. a pronounced beep or other sharp sound), see col. 4 lines 1-17.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Nagoya, Hiromori, and Hawkins to include a plurality of sounds in a sound dataset as suggested by Selwyn to better communicate to the user the status of the timer device for more reliable timing (i.e. announcing the time interval selected at start and loud warning at end with counting down while in the set/still motion state).
Further, Bulsink discloses a timer device wherein the timer is adapted to time two different time intervals, T(n1) and T(n2), each with a different starting time and each with a different ending times, while at least some portion of each of the two different time intervals overlap in time, see [0009]-[0017]
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagoya, Hiromori, and Hawkins, and Selwyn, to include different starting and ending times that overlap as suggested by Bulsink because doing so would allow the device to track different users’ game times and account for handicaps for example in chess. 
Regarding claim 2, Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink further disclose the electronic timer wherein: wherein: the timer is adapted to play, at the start of time interval T(n2), a sound indicating that a second timer has been started, see Selwyn col. 4 lines 1-17.
Regarding claim 11, Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink further disclose the electronic timer wherein the timer announces a sound to indicate that a second timer has been set. see Selwyn col. 4 lines 1-17.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink in further view of Edwards US 2013/0302763.
	Regarding claim 3, Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink further disclose the electronic timer as described in the paragraphs above.
Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink does not disclose the timer further comprising: a second speaker, wherein the first and second speakers are located on, in or behind opposing timer faces.
However, Edwards discloses interactive polyhedrons with a plurality of speakers behind each display [0071].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink as suggested by Edwards to include speakers behind all timer faces which would have first and second speakers are located on, in or behind opposing timer faces because doing so allows the user to easily perceive the sounds associated with each time interval of the faces.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink in further view of Bizzell US 8,233,355 and Mignot US 6,219,304.
Regarding claim 4, Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink further disclose the electronic timer as described in the paragraphs above.
Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink do not disclose a timer with a first speaker shelf, wherein the first speaker is mechanically mounted to the first speaker shelf; wherein a combination of the timer case, the first speaker, the speaker shelf, and an optional gasket, form a water-tight, but not an air-tight seal between an interior volume of the timer behind the speaker and an exterior volume outside the timing device case.
However, Bizzell discloses a timer with a first speaker shelf (seen in Fig. 11-13; 11:64-12:2), wherein the first speaker is mechanically mounted to the first speaker shelf (11:64-12:2); wherein a combination of the timer case, the first speaker, the speaker shelf, and an optional gasket (see Fig. 12; i.e., the lip around the edge), form an interior volume of the timer behind the speaker and an exterior volume outside the timer case, see Figs. 11-13.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink to provide a speaker shelf as suggested by Bizzell because doing so allows the device to be accurately dimensioned to store the electronic components and to provide weight balancing. 
Further, Mignot discloses a combination of the timing device case, the first speaker, the speaker shelf, and an optional gasket, form a water-tight, but not an air-tight seal between an interior volume of the timer behind the speaker and an exterior volume outside the timing device case, see Mignot Fig. 1; 2:32-3:27.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagoya, Hiromori, Hawkins, Selwyn, Bulsink, and Bizzell to form a water-tight, but not air-tight seal as suggested by Mignot because doing so would allow air into the case for the speaker to operate and provide vibrations while maintaining a waterproof structure.
Regarding claim 5, Nagoya, Hiromori, Hawkins, Selwyn, Bulsink, Bizzell, and Mignot further disclose the timer wherein a gap in the speaker shelf adapted to pass air but not water, see Mignot Fig. 1; 2:32-3:27.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink in further view of McLemore US 2003/0179653.
Regarding claim 8, Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink as described in the paragraphs above discloses an electronic interval timer comprising a regular dodecahedron each face comprises unique indicia indicating an associated timer interval, including a time interval of zero (i.e. 11 time intervals and | with zero time interval/OFF, see Nagoya Figs. 1-3 and Hiromori col. 5 lines 38- 51) wherein the first set of faces face upwards when the timer is in a first orientation; wherein the second set of faces face downwards when the timer is in the first orientation; and wherein the number of faces in each of the first and second set are larger than three (i.e. there are two sets of faces in a dodecahedron timer suggested by Nagoya and Hiromori; 6 faces at any time facing up and 6 faces at any time facing down) see Nagoya Figs. 1-3 Hiromori col. 5 lines 38-51, claim 3. 
Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink as described in the paragraphs above do not disclose an electronic timer, wherein the indicia on a first hemisphere of contiguous faces comprise dark legends on a light background and the indicia on the remaining faces comprise light legends on a dark background.
 However, McLemore et al. discloses an electronic interval timer wherein multiple timer indicia comprise a dark backround (e.g. brown) and a second timer indicia in light background (e.g. red), see McLemore et al. [0077]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink to include a unique background color for each interval time as claimed as suggested by McLemore et al.because it would allow the user to reliably use the timer to distinguish between different desired levels of cooking time, see McLemore et al. [0077]. 
Furthermore, these limitations with regard to the color of the legends (Le. black/white), absent any criticality, is only considered to be an obvious modification of the electronic device, taught by Nagoya, Hiromori, Hawkins, Selwyn, Bulsink and McLemore, since it appears to the Examiner that a change in the color is nothing more than one of numerous colors that a person having ordinary skill in the art will find obvious to provide. In this case to provide easy user recognition while providing an aesthetically visually attractive display. As an example, because one set of faces includes the color brown as a background color, a white indicia would enable the user to see the number more clearly as brown is a dark color. On the other hand, the other set of faces includes the color red as a background color, depending on the shade, black would enable the user to see the number more clearly as red is a lighter color than brown and would further distinguish between the two sets. Further, it appears that the specific locations of the indicia is related to the ornamentation only and does not have mechanical function in the device, therefore it cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink in view of Document U: “Nontransitive Dice”
Regarding claim 9, Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink as described in the paragraphs above discloses an electronic interval timer comprising a regular dodecahedron with at least 11 time intervals and 1 with zero time interval or OFF, see Nagoya Figs. 1-3 and Hiromori col. 5 lines 38-51 a first set of faces wherein each face in the set comprises an indicia indicating a time interval associated with the each face and wherein the time interval associated with the each face is unique in the first set, a second set of faces wherein each face in the set comprises an indicia indicating a time interval associated with the each face and wherein the time interval associated with the each face is unique in the second set wherein the first set of faces face upwards when the timer is in a first orientation; wherein the second set of faces face downwards when the timer is in the first orientation; and wherein the number of faces in each of the first and second set are larger than three (i.e. there are two sets of faces in a dodecahedron timer suggested by Nagoya and Hiromori; 6 faces at any time facing up and 6 faces at any time facing down) see Nagoya Figs. 1-3 Hiromori col. 5 lines 38-51, claim 3. 
Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink does not disclose an electronic interval timer wherein: wherein: the indicia on a first hemisphere of contiguous faces comprise a first consecutive sequence of times within the set of all T(n), and the indicia on the remaining faces comprise a second consecutive sequence of times within the set of all T(n); and wherein the first and second sequences of times do not overlap.
However, Document V discloses a dodecahedron wherein: a first set of faces wherein each face in the set comprises an indicia and wherein the indicia is unique in the first set; a second set of faces wherein each face in the set comprises an indicia wherein indicia is unique in the second set; all indicia of the first set of faces are smaller than all indicia of the second set of faces; wherein the first set of faces face upwards when the timer is in a first orientation; wherein the second set of faces face downwards when the timer is in the first orientation; and wherein the number of faces in each of the first and second set are larger than three, see the nontransitive dodecahedron D VI on pg. 6. Document V also discloses many other arrangements of the indicia may be made, see pg. 6 
Therefore, with respect to the limitations of the indicia of the faces comprising wherein: all time intervals associated with the first set of faces are smaller than all time intervals associated with the second set of faces: These limitations with regard to the indicia of each sets of faces, absent any criticality, is only considered to be an obvious modification of the electronic device, taught by Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink and Document V, since it appears to the Examiner that a change in the indicia is nothing more than one of numerous indicia that a person having ordinary skill in the art will find obvious to provide. In this case to provide easy user recognition while providing an aesthetically visually attractive display Further, it appears that the specific locations of the indicia is related to the ornamentation only and does not have mechanical function in the device, therefore it cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
In this case, Nagoya, Hiromori, Hawkins, Selwyn, and Bulsink already discloses an electronic interval timer in the shape of a dodecahedron with indicia indicating the time intervals. Any time intervals the user wishes to provide on any of the faces is only a preferred design choice that the user would make. 
	Regarding claim 10, Nagoya, Hiromori, Hawkins, Selwyn, Bulsink, and Document U further disclose wherein: the first consecutive sequence of times and the second consecutive sequence of times together comprise the set of all T(n), see Nagoya Figs. 1-3 and Document U pg. 6.
Allowable Subject Matter
Claims 12-17 are allowed.
Regarding claims 12-14, the prior art does not teach or reasonably suggest an electronic timer comprising a case in the shape of a polyhedron wherein the timer is adapted to select and start each of the T(n) time intervals responsive to an uppermost face n; wherein the timer is adapted to start a time interval of length T, wherein T is at least equal to a sum of two different numerical times T(n1) and T(n2), wherein the time interval of length T is started by rotating of the timer such that face n1 is uppermost and then face n2 is uppermost; and wherein the change from face n1 uppermost to face n2 uppermost takes longer than a first predetermined time and shorter than a second predetermined time in combination with the remaining limitations of the claims.
Regarding claim 15, the prior art does not teach or reasonably suggest an electronic timer comprising a case in the shape of a polyhedron wherein the timer is adapted to select and start each of the T(n) time intervals responsive to an uppermost face n; wherein the timer comprises an operational mode and a non-operational mode, wherein the operational mode comprises at least N different audio outputs, each responsive to an indicia I(n), and wherein the timer is silent in the non- operational mode; wherein the timer is adapted to transition from the non-operational mode to the operational mode when the timer is subject to a first predetermined sequence of motion; and wherein the timer is adapted to transition from the operational mode to the non-operational mode when the timer is subject to a second predetermined sequence of motion in combination with the remaining limitations of the claims.
Regarding claims 16 and 17, the prior art does not teach or reasonably suggest an electronic timer comprising a case in the shape of a polyhedron wherein the timer is adapted to play a first sound from the stored digital audio dataset at a start of each the T(n) time interval; and to play a second, different sound from the stored digital audio dataset at an end of each T(n) time interval; wherein the timer comprises an user mode and a demo mode; wherein the user mode comprises N different time intervals: T(n); wherein the demo mode comprises D different time intervals: D(n); wherein each D(n) is shorter than T(n) for the same n, and D is two or more; and wherein the timer is adapted to transition from the demo mode to the user mode when the timer is subject to a first predetermined sequence of motion in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844